DETAILED ACTION

 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


 Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No.: US 10,788,235 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claim 1 (e.g., control system) covers the instant claimed control system. Therefore, the claim 1 of the application would have been an obvious variation of the invention defined in patent claim 1.    

Claims 2-4 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-5 and 1 of U.S. Patent No.: US 10,788,235 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 2-5 and 1 (e.g., control system) covers the instant claimed control system. Therefore, the claims 2-4 and 18 of the application would have been an obvious variation of the invention defined in patent claims 2-5 and 1.     

Claims 5-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 and 1 of U.S. Patent No.: US 10,788,235 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 6-10 and 1 (e.g., control system) covers the instant claimed control system. Therefore, the claims 5-9 of the application would have been an obvious variation of the invention defined in patent claims 6-10 and 1.     

Claims 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-13 and 1 of U.S. Patent No.: US 10,788,235 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 11-13 and 1 (e.g., control system) covers the instant claimed control system. Therefore, the claims 10-13 of the application would have been an obvious variation of the invention defined in patent claims 11-13 and 1.  

Claims 16-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-16, 17-18 and 1 of U.S. Patent No.: US 10,788,235 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 15-16, 17-18 and 1 (e.g., control system) covers the instant claimed control system. Therefore, the claims 16-17 and 19-20 of the application would have been an obvious variation of the invention defined in patent claims 15-16, 17-18 and 1.  

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19 of U.S. Patent No.: US 10,788,235 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claim 19 (e.g., control method) covers the instant claimed control method. Therefore, the claim 14 of the application would have been an obvious variation of the invention defined in patent claim 19.  
  
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20 of U.S. Patent No.: US 10,788,235 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claim 20 (e.g., non-transitory storage medium) covers the instant claimed non-transitory storage medium. Therefore, the claim 15 of the application would have been an obvious variation of the invention defined in patent claim 20.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-11, 13-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (Pub. No.: US 2008/0221730 A1). 

Regarding claims 1-2 and 13-15, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot, wherein a microprocessor having a memory storing a computer program (see abstract and par. 232) comprising:
circuitry (e.g., behavior control apparatus 11 comprising a user state estimation unit 26 including an intention estimation unit and an emotion estimation unit) (see par. 148-149 and Figures 1 and 3-4) configured to:	
estimate an emotion of a user (e.g., wherein the motion estimation unit configured to estimate the user’s emotion – for instance, user’s emotion can be estimated based on meanings of characters generated by converting the user’s voice or on the volume and the tone of the user’s voice or user’s gesture – claim 2 limitation: bio-information of the user) (see par. 218, 223 and Figures 1 and 3-4); and 
control a moving object to change a surrounding environment of the user by tracking the user based on the estimated emotion (e.g., action control unit 12 configured to control a movement mechanism 14 to move the robot 1 according to output by the behavior control apparatus 11 – claim 13 limitation: ground moving object. The robot moves away from the user when the motion estimation unit estimates that the user’s emotion is “uncomfortable” or “anger” to appease the user’s emotion – the size of the person space will be increase) (see par. 71-73, 207-208, 218, Figures 17-19).

Regarding claim 3, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the circuitry is configured 15to estimate the emotion of the user on the basis of attributes, hobbies, and tastes of the user (e.g., user information database 24 stores user attribute information that shows attributes of the users, and action history information that shows history of action of each user – Figure 3 depicts basic attribute, hobby and preference for multiple users) (see par. 107, 110-112 and Figure 3).

Regarding claim 4, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the circuitry is configured 20to estimate the emotion of the user with reference to the surrounding environment of the user (e.g., wherein the emotion estimation unit configured to estimate the user’s emotion – user’s emotion can be estimated based on meanings of characters generated by converting the user’s voice or on the volume and the tone of the user voice or user’s gesture. Figure 2 depicts a user at a living room – (e.g., limitation: a surrounding environment), wherein user’s emotion is estimated) (see par. 148-149, 218, 223; Figures 1-2 and 3-4).

Regarding claims 5-6, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the circuitry is further 25configured to calculate an emotion value of the user with respect to a specific object on the basis of an interaction evaluation for the specific object (e.g., behavior control apparatus 11 comprising a user state estimation unit 26 including an intention estimation unit and an emotion estimation unit; wherein the emotion estimation unit configured to estimate the user’s motion – for instance, user’s emotion is estimated based on meaning of characters generated by converting the user’s voice or on the volume and the tone of the user voice. For instance, the user state estimation unit 26 judges that a plurality of users (A and B) are having a conversation when the users are within a prescribed distance from each other – user B can be considered “specific object.” The robot moves away from the user when the emotion estimates unit estimates that the user emotion is “uncomfortable” or “anger” to appease the user’s emotion – a size of the personal space will be increased (e.g., claim 6 limitation: to adjust a change depending on the emotion value)) (see par. 148-149, 218, 221-223; Figures 1, 3-4, 19-20).

Regarding claims 10-11, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein, when the circuitry estimates that the user has an unpleasant emotion (e.g., the emotion estimation unit configured to estimate the user’s emotion; for instance, user being “uncomfortable” or “anger”), the circuitry controls the moving 25object to change the surrounding environment of the user to result in the user having a pleasant emotion (e.g., the robot moves away from the user – to provide a personal space (e.g., claim 11 limitation: specific environment) – when the emotion estimation unit estimates that the user’s emotion is “uncomfortable” or “anger” to appease the user’s emotion; for instance, for the user to have a pleasant emotion)(see par. 71-73, 148-149, 207-208, 218, 223; Figures 1, 3-4 and 17-19). 

Regarding claims 16, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the circuitry is configuredSP361526US01 47/48 to control the moving object to move in a direction of the user to change the surrounding environment of the user (e.g., Figures 15-16 depict the robot moving toward the user to draw the attention of the user by presenting information using sound, blinking of LED or other in a manner that the information can be recognized by the user. In addition to the increased size of the person space, the robot can present information to the user based on occurrence event(s) by using sound, blinking of LED or others, which modify the surrounding environment of the user) (see par. 199-203, 171, 189, 192, 225, Figures 15-16).

Regarding claim 19, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the change includes a physical change in the surrounding environment of the user (e.g., In addition to the increased size of the personal space, the robot can present information to the user based on the occurrence event(s) by using sound, blinking of LED or others, which modify the surrounding environment of the user) (see par. 171, 189, 192, 200, 225 and Figures 15-16).

Regarding claim 20, Sakata et al. disclose a behavior control apparatus and program for controlling a mobile robot wherein the change includes 20protecting the user from an element of the surrounding environment (e.g., In an occurrence event(s), for instance, importance news, disaster (earthquake) and others ( e.g., limitation: protecting the user from an element of the surrounding environment), the robot determines to drawn the attention of the user by presenting information using sound, blinking of LED or others in a manner that the information can be recognized by the user) (see par. 171, 189, 192, 200, 225 and Figures 15-16).

	Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (Pub. No.: US 2008/0221730 A1) in view of Vu et al. (Pub. No.: 2007/0192910 A1).

Regarding claims 17-18, Sakata et al. invention fails to specifically disclose a control system (i) wherein, when it is estimated that the user has an unpleasant emotion, the circuitry controls the moving object to move in a direction of the user and (ii) wherein the bio-information includes at least one of a pulse, a temperature, a volume of perspiration, a brainwave, and a heartbeat.
However, Vu et al. teach a companion robot for personal interaction configured to monitor a resident when the robot is in the resident’s home. When the robot detects an emergency condition(s) (e.g., a person appears to be passed out, in danger, sick or others – claim 17 limitation: unpleasant emotion), the robot can initiate contact when a possible medical emergency requires the robot to measure the temperature of the user, or when an authorized remote user issues a command to the robot to make physical contact with a person, inter alia (e.g., claim 17 limitation: control the moving object to move on a direction of the user). Furthermore, the robot is configured to make an outbound call requesting a caregiver to check on the resident when a distress condition or pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected (e.g., claim 18 limitation: bio-information includes at least one of a pulse, a temperature, a volume of perspiration, a brainwave, and a heartbeat) (see par. 34, 49, 114, 159, and 215).
Given the teaching of Vu et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to modify Sakata et al.’s invention to incorporate, within the behavior control apparatus for controlling a mobile robot, a mechanism / process for detecting an emergency condition(s) with a resident / user, initiating contact when a medical emergency requires the robot to measure the temperature of the user, and making an outbound call requesting the caregiver to check on the user when a distress condition of pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected.
Doing so would enhance a mobile robot configured to intervene in user’s activity when it is necessary, detect an emergency condition(s) with a resident / user, initiate contact when a medical emergency requires the robot to measure the temperature of the user, and make an outbound call requesting the caregiver to check on the user when a distress condition of pulse, breathing, medical, environmental, or safety monitoring sensors, or other emergency situation is detected.

Conclusion

This application is a continuation application of U.S. application no. 15/515,653 filed on March 30, 2017, now U.S. Patent 10,788,235 (“Parent Application”). See MPEP
§201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664